Levine, J.
(concurring in part and dissenting in part). I respectfully disagree with so much of the majority’s decision as, sua sponte, dismisses the habeas corpus proceeding, commenced on Thomas David Deane’s behalf, on the ground that the petition therein does not seek Deane’s discharge from State confinement, but only his transfer from one facility to another. As the majority correctly holds, Deane’s precipitous transfer from the O.D. Heck Developmental Center to the Rome Developmental Center was in violation of respondent’s own regulations dealing with the transfer of patients (14 NYCRR part 17). This violation is not the subject of any of the causes of action in the companion proceeding, but it does constitute an additional basis for upsetting the determination to transfer Deane’s confinement. Accordingly, the appropriate disposition with respect to the habeas corpus proceeding would be to convert it to a CPLR article 78 proceeding and remit it to Special Term for appropriate disposition (CPLR 103 [c]; see also, People ex rel. Perrello v Smith, 47 AD2d 106, 110).
Main, Casey and Weiss, JJ., concur with Kane, J. P.; Levine, J., concurs in part and dissents in part in an opinion.
Order entered February 20, 1985 reversed, on the law, without costs, and matter remitted to Special Term for further proceedings not inconsistent herewith with leave granted to defendants to serve an answer within 20 days of the entry of the order herein.
Judgment entered February 28, 1985 reversed, on the law, without costs, and writ dismissed.
Appeal from order entered April 8, 1985 dismissed, as academic, without costs.